Petition for Writ of Mandamus
Denied and Memorandum Opinion filed May 5, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00388-CV
____________
 
IN RE JAMES BAXTER, D.C., Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 

M E M O R
A N D U M   O P I N I O N
            On May 4, 2010, relator, James Baxter, D.C., pro se, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004); see also Tex. R. App. P. 52.[1] 
In the petition, relator asks this court to compel the Honorable Alexandra
Smoots-Hogan, presiding judge of the 164th District Court of Harris County, to grant
a mistrial and set aside the directed verdict on the plaintiffs’ claims.  
            Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus. 
                                                                        PER
CURIAM
 
 
Panel
consists of Chief Justice Hedges and Justices Yates and Boyce.




[1]
In the petition, relator states he is filing
this petition on behalf of Protech Evaluation Services, Inc., Baxter Injury
Centers, Sterling Imaging, and other plaintiff chiropractic offices.